DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  In line 10, it recites “our surface” which should be corrected to recite “outer surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 23, 26, 29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US 9,691,370) [hereinafter Stone].
Stone discloses a building panel having a first major surface opposite to a second major surface (Figs. 1-7), the building panel comprising a core comprising a first body comprising a first fibrous material, and a second body comprising a second fibrous material (layers 120 and 160; col. 3, lines 48-59 and col. 4, lines 18-60), and a veneer facing layer (layer 110) coupled to the core, the veneer facing layer comprising a plurality of perforations (col. 2, lines 20-46).

Regarding claim 5, Stone discloses the first fibrous material and the second fibrous material comprising an inorganic fiber such as fiber glass (col. 3, lines 48-59 and col. 4, lines 23-60).
Regarding claim 6, Stone discloses the veneer facing layer comprising a cellulosic material (col. 2, line 24).
Regarding claim 23, Stone discloses a building panel having a first major surface opposite to a second major surface (Figs. 1-7), the building panel comprising a core comprising a first porous body, a second porous body (layers 120 and 160; col. 3, lines 48-59 and col. 4, lines 18-60), and an interface between the first and second porous body (Figs. 6-7), wherein an adhesive is present in the interface (col. 5, lines 20-25 and col. 6, lines 41-60), a veneer facing layer formed of a cellulosic material (layer 110; col. 2, line 24), the veneer facing layer having an outer surface opposite an inner surface, the veneer facing layer comprising a plurality of perforations (111) extending between the inner and outer surface of the veneer facing layer (Figs. 6-7; col. 2, lines 36-67).
Regarding claim 26, Stone discloses the first porous body and the second porous body comprising a fibrous material (col. 3, lines 48-59 and col. 4, lines 23-65).
Regarding claim 29, Stone discloses the first body exhibiting an NRC coefficient of at least 0.3 and the second body exhibiting an NRC coefficient of at least 0.3 (Table 2).
Regarding claim 32, Stone discloses the perforations being present across the veneer facing layer in a density ranging about 0.01 hole/cm2 to about 30 home/cm2 (col. 2, lines 40-42).

s 1, 4-6, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (CN202137986U) [hereinafter Guo].
Guo discloses a building panel having a first major surface opposite to a second major surface (Fig. 1), the building panel comprising a core comprising a first body comprising a first fibrous material, and a second body comprising a second fibrous material (core layers 2 and 4; paragraph [0032]), and a veneer facing layer (layer 1; paragraph [0029]) coupled to the core, the veneer facing layer comprising a plurality of perforations (holes 1-1; paragraph [0021]).
Regarding claim 4, Guo discloses the first body and the second body being bonded together by a first adhesive (paragraph [0022]).
Regarding claim 5, Guo discloses the first fibrous material and the second fibrous material comprising an inorganic fiber such as fiber glass (paragraph [0032]).
Regarding claim 6, Guo discloses the veneer facing layer comprising a cellulosic material (paragraph [0029]).
Regarding claim 23, Guo discloses a building panel having a first major surface opposite to a second major surface (Fig. 1), the building panel comprising a core comprising a first porous body, a second porous body (core layers 2 and 4; paragraph [0032]), and an interface between the first and second porous body (Fig. 1), wherein an adhesive is present in the interface (paragraph [0022]), a veneer facing layer formed of a cellulosic material (layer 1; paragraph [0029]), the veneer facing layer having an outer surface opposite an inner surface, the veneer facing layer comprising a plurality of perforations (holes 1-1; paragraph [0021]) extending between the inner and outer surface of the veneer facing layer (Fig. 1).
Regarding claim 26, Guo discloses the first porous body and the second porous body comprising a fibrous material (paragraph [0032]).
s 1, 2, 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB906463.
GB906463 discloses a building panel having a first major surface opposite to a second major surface (Fig. 1), the building panel comprising a core comprising a first body comprising a first fibrous material (layer 8), and a second body comprising a second fibrous material (layer 2 or layer 6), and a veneer facing layer (layer 10; page 1, lines 71-75) coupled to the core, the veneer facing layer comprising a plurality of perforations (holes 22 and 28; page 1, lines 80-88).
Regarding claim 2, GB906463 discloses the first major surface of the building panel comprising a first portion of the veneer facing layer, and the plurality of perforations allow for airflow between the first major surface and the core, and the second major surface of the building panel comprising a second portion of the veneer facing layer, and the plurality of perforations allow for airflow between the second major surface and the core (Fig. 1; page 2, lines 104-106).
Regarding claim 6, GB906463 discloses the veneer facing layer comprising a cellulosic material (page 1, lines 71-75).
Regarding claim 14, GB906463 discloses a first interface existing between the first body (layer 8) and the second body (layer 2 or layer 6), a second interface existing between the first portion of the veneer facing layer (layer 10) and the first body (layer 8), and a third interface existing between the second portion of the veneer facing layer (portion 18) and the second body (Fig. 1).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 33, 35-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over either Stone or Guo in view of GB906463.
Regarding claims 24 and 33, Stone and Guo both teach the claimed building panel as shown above, and the first major surface of the building panel comprising a first portion of the veneer facing layer. However, Stone and Guo both fail to teach the second major surface of the building panel comprising a second portion of the veneer facing layer, and a side surface extending between the first major surface and the second major surface, wherein the side surface comprises the veneer facing layer.
GB906463 teaches that it is well known in the acoustic panel art to have the veneer facing layer wrap around the edge of the panel and overlap the back surface (Fig. 1) for the purpose of providing a panel with good sound absorbing character. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic panels in either Stone or Guo to have the veneer facing layer wrap around the edge of the panel to cover both the first and second major surfaces of the panel and cover the side surface of the panel as suggested by GB906463 in order to provide a building panel with good sound absorbing character.


However, Guo fails to teach the veneer facing layer having a second portion which is coupled to the core such that a third interface is located between the inner surface of the second portion of the veneer facing layer and the first major surface of the second body, and the third interface comprising a third adhesive.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic panel in Guo to have the veneer facing layer wrap around the edge of the panel and adhere to the first major surface of the second body as suggested by GB906463 in order to provide a building panel with good sound absorbing character.
Regarding claim 36, Guo discloses the first interface consisting essentially of the first adhesive, the first major surface of the first body, and the second major surface of the second body (Fig. 1; paragraph [0022]).
Regarding claim 37, Guo discloses the second interface consisting essentially of the second adhesive, the second major surface of the first body, and the inner surface of the first portion of the veneer facing layer (Fig. 1; paragraph [0022]).
Regarding claim 42, Guo discloses the veneer facing layer comprising perforations extending from the outer surface to the inner surface of the veneer facing layer (Fig. 1, holes 1-1).

Regarding claims 35, 38 and 39, Stone discloses a building panel having a first major surface opposite a second major surface and a side surface extending there-between (Figs. 1-7), the building panel comprising a core (layers 120 and 160) comprising a first major surface opposite a second major surface and a side surface extending between the first and second major surfaces of the core, the core further comprising a first body (layer 120) having a first major 
However, Stone fails to teach the veneer facing layer having a second portion which is coupled to the core such that a third interface is located between the inner surface of the second portion of the veneer facing layer and the first major surface of the second body, and the third interface comprising a third adhesive.
GB906463 teaches that it is well known in the acoustic panel art to have the veneer facing layer wrap around the edge of the panel and overlap the back surface and adhere to the back surface (Fig. 1) for the purpose of providing a panel with good sound absorbing character. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic panel in Stone to have the veneer facing layer wrap around the edge of the panel and adhere to the first major surface of the second 
Regarding claim 36, Stone discloses the first interface consisting essentially of the first adhesive, the first major surface of the first body, and the second major surface of the second body (Figs. 1-7; col. 6, lines 40-60).
Regarding claim 37, Stone discloses the second interface consisting essentially of the second adhesive, the second major surface of the first body, and the inner surface of the first portion of the veneer facing layer (Figs. 1-7; col. 6, lines 40-60).
Regarding claim 42, Stone discloses the veneer facing layer comprising perforations extending from the outer surface to the inner surface of the veneer facing layer (col. 2, lines 20-67).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to teach or suggest “a first adhesive present in the first interface, the first adhesive being present in an amount ranging from about 5 g/m2 to about 500 g/m2, wherein a second adhesive is present in the second interface in an amount ranging from about 5 g/m2 to about 500 g/m2, and wherein a third adhesive is present in the third interface in an amount ranging from about 5 g/m2 to about 500 g/m2”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781